Exhibit 10.5

 

AMENDMENT OF THE

3M 2008 LONG-TERM INCENTIVE PLAN —

Compliance with Section 409A

 

WHEREAS, 3M has adopted and maintains the 3M 2008 Long-Term Incentive Plan
(hereinafter referred to as the “Plan”), which Plan is intended to provide
long-term incentive compensation to certain employees of the Company and its
Affiliates as well to the nonemployee members of the 3M Board of Directors; and

 

WHEREAS, the Company wishes to amend the Plan to ensure that the Plan document
complies with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations issued thereunder;

 

THEREFORE, pursuant to the authority contained in Section 16 of the Plan, the
plan document of such Plan shall be and it hereby is amended as follows,
effective January 1, 2009:

 

1)             The fifth paragraph of Section 7 is amended to read as follows:

 

If a Participant dies, either prior to or following Retirement, or becomes
“disabled” within the meaning of section 409A(a)(2)(C) of the Code, and has not
yet received the stock certificate for the shares of Common Stock represented by
a grant of Restricted Stock, Restricted Stock Units or other Stock Award, then
all restrictions imposed during the Restricted Period and any other terms and
conditions prescribed by the Committee, if any, shall automatically lapse and a
stock certificate shall be delivered to the Participant or the Participant’s
beneficiary, representative, or estate, as the case may be upon the
Participant’s demonstration to the satisfaction of the Committee that such
Participant is considered “disabled” for purposes of section 409A(a)(2)(C) of
the Code.

 

2)             The last three paragraphs of Section 17 are amended to read as
follows:

 

--------------------------------------------------------------------------------


 

For purposes of this Section 17, a Change in Control of the Company shall be
deemed to have occurred only if a “change in the ownership” or a “change in
effective control” and/or a “change in the ownership of a substantial portion of
assets” of the Company has taken place (as those terms are defined in Treasury
Regulations §1.409A-3(i)(5) or such other regulation or guidance issued under
section 409A of the Code).

 

In the event that the provisions of this Section 17, when considered together
with the other compensation provided by the Company, result in “payments” that
are finally determined to be subject to the excise tax imposed by section 4999
of the Code, the Company shall pay to each Participant an additional amount
sufficient to fully satisfy such excise tax and any additional federal, state,
and local income taxes payable on the additional amount.  Payment of this
additional amount shall be made as soon as administratively feasible, but no
later than two and one-half months following the end of the Participant’s
taxable year in which the amount of the excise tax payable has been determined.

 

The Company shall pay to each Participant the amount of all reasonable legal and
accounting fees and expenses incurred by such Participant in seeking to obtain
or enforce his or her rights under this Section 17, or in connection with any
income tax audit or proceeding to the extent attributable to the application of
section 4999 of the Code to the payments made pursuant to this Section 17,
unless a lawsuit commenced by the Participant for such purposes is dismissed by
the court as being frivolous or otherwise improper under applicable court
rules.  The Company shall also pay to each Participant the amount of all
reasonable tax and financial planning fees and expenses incurred by such
Participant in connection with such Participant’s receipt of payments pursuant
to this Section 17.  Payment of these legal and accounting fees and expenses, as
well as these tax and financial planning fees and expenses, shall be made as
soon as administratively feasible, but no later than two and one-half months
following the end of the Participant’s taxable year in which these fees and
expenses have been incurred.

 

--------------------------------------------------------------------------------

 